Case 2:19-cv-02020-SHM-atc Document 81 Filed 04/27/21 Page 1 of 4   PageID 270



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                           WESTERN DIVISION

                                      )
 CADE MILLER AND COLE MILLER,         )
                                      )
       Plaintiffs,                    )
                                      )
                                      )
                                      )
 v.                                   )   No. 2:19-cv-2020-SHM-atc
                                      )
 NATIONWIDE AFFINITY INSURANCE        )   JURY DEMANDED
 COMPANY OF AMERICA,                  )
                                      )
       Defendant.                     )
                                      )

          ORDER GRANTING MOTION FOR RELIEF FROM JUDGMENT


      Before the Court is Plaintiffs Cade Miller and Cole Miller’s

(“Plaintiffs”) December 8, 2020 Motion to Alter and/or Amend the

Court’s Judgment, or in the alternative, Motion for Relief from

Judgment (the “Motion”). (D.E. No. 71.) On December 9, 2020,

Defendant    Nationwide    Affinity   Insurance    Company    of    America

(“Affinity”) responded. (D.E. No. 75.) On December 16, 2020,

Plaintiffs filed a motion to file a reply. (D.E. No. 76.) On

December 17, 2020, Plaintiffs filed an amended motion to file a

reply. (D.E. No. 77.) During a telephone status conference on

April 15, 2021, the Court granted Plaintiffs’ motion to file a

reply, giving Plaintiffs until April 30, 2021. (D.E. No. 79.)

The reply is not due, but the Court does not need the reply to
Case 2:19-cv-02020-SHM-atc Document 81 Filed 04/27/21 Page 2 of 4    PageID 271



decide the Motion. For the following reasons, the Motion is

GRANTED.

       On November 3, 2020, Plaintiffs filed a Notice of Settlement

representing that the claims of Cade Miller, Cole Miller, and

Sarah Holloway had been settled against Donald Giamanco only.

(D.E.    No.   67.)   On   November       9,   2020,   Plaintiffs   filed   a

Stipulation of Dismissal of their claims against Giamanco only.

(D.E. No. 68.) Pursuant to that Stipulation, on November 10,

2020, the Court entered an Order of Dismissal with Prejudice of

the claims against “Defendant.” (D.E. No. 69.) Also on November

10, 2020, the Court entered a Judgment, “in accordance with” the

Order of Dismissal with Prejudice (the “Judgment”). (D.E. No.

70.) The Judgment was filed so that the case was closed. (See

id.)

       On December 8, 2020, Plaintiffs filed the Motion. (D.E. No.

71.) Sarah Holloway never made a claim against Affinity and so

does not join the Motion. (See D.E. No. 1.) Plaintiffs argue

that they never stipulated that their claim against Affinity had

been resolved. (Id. at 183.) They seek an amendment or alteration

to the Judgment under Federal Rule of Civil Procedure 59(e), or,

in the alternative, relief from the Judgment under Federal Rule

of Civil Procedure 60(a), so that they can proceed with their

claim against Affinity. (Id. at 183-84.)



                                      2
Case 2:19-cv-02020-SHM-atc Document 81 Filed 04/27/21 Page 3 of 4   PageID 272



      Affinity responded on December 9, 2020. (D.E. No. 75.) It

argues the merits of the case and says that Affinity did not

insure Plaintiffs, that Plaintiffs fall into an exclusion from

coverage, and that Affinity’s liability is limited to Giamanco’s

liability. (See id.) Affinity argues that the Motion should be

denied because there is no basis for Plaintiffs to recover

against Affinity. (Id. at 195.)

      “It is axiomatic that courts have the power and the duty to

correct judgments which contain clerical errors or judgments

which have issued due to inadvertence or mistake.” American

Trucking Ass’ns v. Frisco Transp. Co., 358 U.S. 133, 145 (1958).

“[W]henever” a “clerical mistake or a mistake arising from an

oversight or omission” is found in a judgment, “[t]he [C]ourt

may correct” it. Fed.R.Civ.P. 60(a).

      A clerical mistake was made in this case. That is apparent

from the filings. A stipulation of dismissal as to Giamanco only

was filed, and the Court entered an order giving effect to that

stipulation. (See D.E. Nos. 68, 69.) The Judgment was entered in

accordance with the order giving effect to the stipulation. (See

D.E. No. 70.) The Judgment was as to Giamanco only and should

not have closed the case as to Affinity.

      The Court has the power and the duty to correct the clerical

mistake in its Judgment. It would abuse its discretion to fail

to correct the Judgment, which is “at odds with what the court

                                     3
Case 2:19-cv-02020-SHM-atc Document 81 Filed 04/27/21 Page 4 of 4   PageID 273



intended to accomplish.” Richards v. Ohio Civil Serv. Employees

Ass’n, 205 F. App’x 347, 355 (6th Cir. 2006).

      The Motion under Federal Rule of Civil Procedure 60(a) for

relief from the Judgment is GRANTED. An Amended Judgment will be

filed. The case against Affinity will proceed.

      SO ORDERED this 27th day of April, 2021.



                                    /s/ Samuel H. Mays, Jr.
                                   SAMUEL H. MAYS, JR.
                                   UNITED STATES DISTRICT JUDGE




                                     4
